 In the Matter of J. S. DETWILER, PAUL I. DETWILER, DALE DET-WILER,EMMERT DETWILER AND GALEN DETwILER, CO-PARTNERS,D/B/A NEW ENTERPRISE STONE AND LIME COMPANY,' EMPLOYERandUNITED STONE AND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.,PETITIONERCase No. 6-R-1533.-Decided January 28, 1947Mr. Martin Goodman,of Altoona, Pa., and31r. J. S. Detuiler,ofEverett, Pa., for the Employer.Mr. Gaston Le Blanc,of Huntingdon, Pa., for the Petitioner.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bedford,Pennsylvania, on October 31, 1946, before Joseph Lepie, hearingofficer.The hearing officer reserved for the Board ruling on a motion madeby the Employer to dismiss the petition.For reasons stated in Sec-tion III,infra,the motion is hereby denied.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDTNGS OF FACTI.THE BUSINESS OF THE EMPLOYERJ. S. Detwiler, Paul I. Detwiler, Dale Detwiler, Emmert Detwilerand Galen Detwiler are co-partners, doing business in the Common-wealth of Pennsylvania under the firm name of New Enterprise Stoneand Lime Company. The Employer is engaged in quarrying lime-stone and producing crushed limestone, hydrated lime, agriculturalpulverized limestone, and ready-mixed concrete.The Ashcom plant,'The name of this Employer appears as amended at the hearing72 N LR. B , No. 60.308 NEW ENTERPRISE STONE AND LIME COMPANY309yard and quarry, the largest of the Employer's four operating unitsand the only one involved in this proceeding, is located at Everett,Pennsylvania.During the 12-month period preceding the hearing,the Employer purchased for its Ashcom plant about $25,000 worthof machinery, 50 percent of which was shipped from points outside theCommonwealth of Pennsylvania.During the same period theEmployer sold to the U. S. Department, of Agriculture 40,000 to50,000 tons of agricultural limestone, 5,000 tons of which, valued atfrom $25,000 to $30,000, were shipped directly from the Ashcom plantto consignees in the State of Maryland. In 1945, the Employer pur-chased,principally for the Ashcom plant, in excess of $500,000 worthof machinery, a substantial portion of which came from outside theCommonwealth of Pennsylvania.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.Ill.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivePetitioner has been certified by the Board in an appropriate unit.Petitioner has been certified by the Board in an appropriate unit.On January 25, 1946, a consent election was conducted under Boardauspices among the employees of the Employer's Ashcom plant .3The Petitioner, the sole union on the ballot, failed to receive a majorityof the valid votes cast.On July-23, 1946, the Petitioner filed the orig-inal petition in this case.The Employer contends that no election should now be directedbecause the petition was filed less than a year after the consent electionwas held, for no other purpose than to harass the Employer.But thereis no evidence that this proceeding was instituted to harass the Em-ployer.On the contrary, the report of our Field Examiner concerningthe Petitioner's recent showing of interest among the employees heresought, indicates that,prima facie,it represents a substantial numberof them and thus apparently requests an election in good faith to de-termine whether or not these workers desire to designate it as theiragent for the purposes of collective bargaining.Moreover, approxi-mately 1 year has now elapsed since the consent election. In these2Matter of Thomas Christian,d/b/a Christian Coal Company,70 N. L.R B 161 ;Matter of McLeansboro Shale Products Company,69 N L. R. B. 809.'Case No 6-R-1289. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances, we perceive no reason to delay a determination ofrepresentatives.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees at the Employer's Ashcomplant, yard, and quarry, excluding clerical employees, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.-DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with J. S. Detwiler, Paul I. Detwiler,Dale Detwiler, Emmert Detwiler and Galen Detwiler, co-partnersd/b/a New Enterprise Stone, and Lime Company, Everett, Pennsyl-vania, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or, on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedStone and Allied Products Workers of -America, C. I. 0., for thepurposes of collective bargaining.MR. JAMES J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.4Matter ofContinentalClay ProductsCompany,65N. L. R. B 168.